DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 05/23/2022.
Claims 1-6, 8-16 and 18-20 are presented for examination. 
Response to Arguments
Applicant's arguments with respect to claims 1-6, 8-16 and 18-20 have been considered but are moot in view of the new ground(s) of rejection. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 11 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 11 of copending Application No. 16/548264 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The subject matter claimed in the instant application is disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: 
Instant Application US Application #: 17/073,771  (771’)
Copending Application US Application #: 16/548,264  (264’)
1. A system configured to analyze cellular connectivity information for at least one wireless network and at least one wireless device, the system comprising a processor configured to:
1. A system configured to analyze cellular connectivity information for at least one wireless network and at least one wireless device, the system comprising:
receive cellular connectivity information from at least one wireless network for each of a plurality of wireless devices; wherein the at least one wireless network (i) comprises a cloud-native configuration and (ii) implements a fifth-generation (5G) cellular standard;

receive geographic location information from the at least one wireless network respectively for each of the wireless devices;
analyze each of the cellular connectivity information, the respective geographic location information, and respective equipment type information (i) related to each of the wireless devices and (ii) stored in a database; select at least one of the wireless devices having poor wireless service performance based on the analysis
a processor configured to receive cellular connectivity information from at least one wireless network for at least one wireless device; the processor further configured to receive geographic location information from the at least one wireless network for the at least one wireless device; a database configured to store the cellular connectivity information, the geographic location information, and equipment type information related to the at least one wireless device; the processor further configured to analyze the cellular connectivity information, the geographic location information, and the equipment type information related to the at least one wireless device; the processor further configured to determine a wireless device having poor wireless service performance based on analysis of the cellular connectivity information; 
at least one of the following: output, to a man machine interface, the cellular connectivity information, the geographic location information, and the equipment type information related to the at least one wireless device or modify wireless network settings for the at least one wireless device.
and the processor further configured to at least one of the following: output to a man machine interface the cellular connectivity information, the geographic location information, and the equipment type information related to the wireless device having poor wireless service performance; and modify wireless network settings for the wireless device having poor wireless service performance.


Although the conflict claims are not identical, they are not patentably distinct from each other because 771’ discloses the system configured to analyze cellular connectivity information for at least one wireless network and at least one wireless device, the system comprising a processor configured to:
wherein the at least one wireless network (i) comprises a cloud-native configuration and (ii) implements a fifth-generation (5G) cellular standard
264’ does not discloses the phrase “wireless network (i) comprises a cloud-native configuration and (ii) implements a fifth-generation (5G) cellular standard” in the co-pending application. However, it would have been obvious to one or ordinary skill in the art to determined wireless network use for next generation network or using in cloud network as the instant application. Therefore, they are not patentably distinct from each other.
Regarding claim 11 is rejected for the same reasons as claim 1 described above corresponding to copending claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. (US 2017/0054818 A1) in view of Lord et al. (US 2014/0328190 A1).
Regarding claim 1, Hassan teaches a system configured to analyze cellular connectivity information for at least one wireless network and at least one wireless device, the system comprising a processor configured to: 
receive cellular connectivity information from at least one wireless network for each of a plurality of wireless devices (the communication service 118 receives connectivity response at step 306 for client devices 102 (Fig.2 table includes devices and network status 208a) “the connectivity service 120 identifies a preferred network for the client device 102, such as based on location, device type, and/or media type. The connectivity service 120 returns a connectivity response 306 to the communication service 118 that includes information identifying the preferred network” see Hassan: Fig.3 step 306; ¶[0059]; Fig.4 Step 400; ¶[0076]; ¶[0044]),
receive geographic location information from the at least one wireless network respectively for each of the wireless devices (Step 400 receives a query for network information that includes a device location and a device type for a client device. The communication service 118, for instance, receives a query from the client device 102 that identifies a location of the client device 102 and a device type for the client device 102 see Hassan: Fig.4 step 400; ¶[0076]); 
analyze each of the cellular connectivity information, the respective geographic location information, and respective equipment type information (i) related to each of the wireless devices and (ii) stored in a database (utilize the network information include the device location and device type  and store in connectivity Database 122 see Hassan: Fig.4 step 402; ¶[0081]; Fig.2; ¶[0076]);
select at least one of the wireless devices having poor wireless service performance based on the analysis (feedback signal quality of data stream to identify whether is good, acceptable or poor and based on the feedback and select the preferred network for the client device see Hassan: ¶[0124]; Fig.4 step 404); and 
at least one of the following: output, to a man machine interface, the cellular connectivity information, the geographic location information, and the equipment type information related to the at least one wireless device or modify wireless network settings for the at least one wireless device (perform a handover of the communication session to the second network at Fig.6 and connectivity table 200 see Hassan: Step 606; ¶[0124]). 
Hassan does not explicitly teaches wherein the at least one wireless network (i) comprises a cloud-native configuration and (ii) implements a fifth-generation (5G) cellular standard. 
However, Lord teaches the wherein the at least one wireless network (i) comprises a cloud-native configuration (cloud based management platform  see Lord: Fig.7 element 702) and (ii) implements a fifth-generation (5G) cellular standard in order to improve the performance of the particular wireless device and overall network performance see Lord:  ¶[0002]). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Hassan to include (or to use, etc.) the wherein the at least one wireless network (i) comprises a cloud-native configuration and (ii) implements a fifth-generation (5G) cellular standard as taught by Lord in order to improve the performance of the particular wireless device and overall network performance see Lord:  ¶[0002]).
Regarding claim 2, the modified Hassan taught the system of claim 1 as described hereinabove. Hassan further teaches wherein poor wireless service performance is caused by a wireless equipment type or by the at least one wireless network based on the analysis of the respective cellular connectivity information (poor signal quality based on data stream see Hassan: ¶[0062-0063]).
Regarding claim 3, the modified Hassan taught the system of claim 1 as described hereinabove. Hassan further teaches wherein all of the cellular connectivity information is received by the processor from the at least one wireless network implementing Unified Data Management (UDM) implemented by the at least one wireless network (a communication session represents a Unified Communications (UC) session see Hassan: ¶[0019]; Fig.3 element 122). 
Regarding claim 4, the modified Hassan taught the system of claim 1 as described hereinabove. Hassan further teaches wherein all of the geographic location information is received by the processor from the at least one wireless network implementing Unified Data Management (UDM) (a communication session represents a Unified Communications (UC) session see Hassan: ¶[0019]; Fig.3 element 122).
Regarding claim 5, the modified Hassan taught the system of claim 1 as described hereinabove. Hassan further teaches wherein the geographic location information comprises at least one of the following: a current cell tower identification (ID) that the respective wireless device connects, a Location Area Code (LAC) for the at least one wireless device (location 202 of the client device see Hassan: Fig.2; ¶[0033]), and a location determined by a global navigation satellite system (GNSS) with a location determination device implemented by the at least one wireless device (location can be as GPS location see Hassan: ¶[0033]).
Regarding claim 6, the modified Hassan taught the system of claim 1 as described hereinabove. Hassan further teaches wherein the cellular connectivity information comprises at least one of the following: whether the respective wireless device is registered to a Radio Access Network, a current cell tower identification (ID) that the respective wireless device connects, a Location Area Code (LAC) for the respective wireless device (location 202 of the client device see Hassan: Fig.2; ¶[0033]), a signal strength (dB) for the respective wireless device and/or the at least one wireless network (the connectivity service 120 include connectivity database 122 with updated feedback information such as poor user experience and feedback indication signal quality across the preferred network “The connectivity service 120, for instance, modifies (e.g., updates) the connectivity DB 122 based on the feedback. For example, the connectivity service 120 reconfigures a list of preferred networks at a particular location and for a particular device type and/or media type based on the feedback” see Hassan: ¶[0127]; ¶[0131]; ¶[0133]), a Signal-to-Noise Ratio (SNR) for the respective wireless device and/or the at least one wireless network, an LTE RSSI (Received Signal Strength Indicator) for the respective wireless device and/or the at least one wireless network, an LTE RSRQ (Reference Signal Received Quality) for the respective wireless device and/or the at least one wireless network, an LTE SINR (Signal to Interference & Noise Ratio) for the respective wireless device and/or the at least one wireless network, an LTE CQI (Channel Quality Indicator) for the at least one wireless device and/or the at least one wireless network, and a RSRP (Reference Signal Received Power) for the respective wireless device and/or the at least one wireless network, a data latency for the at least one wireless device and/or the at least one wireless network, jitter for the respective wireless device and/or the at least one wireless network, and a data throughput for the respective wireless device and/or the at least one wireless network.  
Regarding claim 8, the modified Hassan taught the system of claim 1 as described hereinabove. Hassan further teaches wherein the processor is configured to send a command to perform the modification of the wireless network settings (perform handover of the communication session to the second network see Fig.6 step 606); and wherein the command comprises an over the air command to the at least one wireless device (communication service 118 sending the network response 308 to client device 102 to perform handover see Hassan: ¶[0069-0070]; Fig.3).  
Regarding claim 9, the modified Hassan taught the system of claim 8 as described hereinabove. Hassan further teaches wherein the over the air command includes new network settings (preferred network setting to client device 102 see Hassan: ¶0069]).  
Regarding claim 10, the modified Hassan taught the system of claim 8 as described hereinabove. Hassan further teaches wherein the at least one wireless device includes a wireless transceiver configured to receive the sent command; and wherein the at least one  wireless device  perform the modification in response to the command received from the processor (client device 102 compare the quality information to perform handover or not “The communication service 118 then queries the connectivity service 120 for quality information for the networks 106a, 106b, receives the quality information, and returns the quality information to the client device 102. The client device 102 compares the quality information to a signal quality of the network 106c to ascertain whether to perform a handover (e.g., a wireless handover) of the communication session 310 to one of the networks 106a, 106b” see Hassan: ¶[0069-0070]).
Regarding claims 11-16 and 18-20, they are rejected for the same reason as claims 1-6 and 8-10 as set forth hereinabove. Regarding claims 11-16 and 18-20, they teach a process of same functionalities of the system as described in claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


July 16, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478